DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7, 8, 11, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post, et al. (US Pre Grant Publication No. 2014/0126577 A1) in view of Gopinath, et al. (US Pre Grant Publication No. 2010/0284404 A1) and Romano, et al. (US Pre Grant Publication No. 2005/0038793 A1). 

	Regarding claim 1, Post discloses a method comprising

a. defining, by a routing engine operating in a control plane of a network device and executing on processing circuitry of the network device, one or more processors, (The system of Post discloses a system with a task scheduler [i.e. a first portion of a routing engine] [fig. 8, “Task Scheduler] that operates in conjunction with a higher layer routing protocol on the control plane [i.e. a second portion of a routing engine] [paragraphs 0057, 0072, 0095] to assign the processing of particular flows/protocols to a set of processors that form a processor group [paragraphs 0075-0089; Note that the explicit term “group of processors” in the system of Post is not the same as the term “processor groups”. The groups of processors are sets of processors for performing processing at a particular layer [paragraph 0015] this is distinguished from “processor groups” as used in this rejection, which are defined as the set of processors through which a particular flow passes [i.e. what Post refers to as a pipeline] based on the routing/hashing that is performed by the task scheduler based on the requirements of the control plane routing algorithm [paragraphs 0075-0085; see also paragraphs 0057, 0072, 0094-0095].)

b. wherein the network device comprises at least one service card implementing a service plane for the network device, wherein the service card of the network device comprises at least one processor, (As discussed in (a), supra, the service card implements a service plane for the network device using the task scheduler/routing engine that operated based on the service plane forwarding requirements from the routing algorithm [0057, 0072, 0095; see also paragraphs 0075-0089 and (a), supra]. The service card/packet processing card [paragraph 0051-0054] implements a plurality of processors that comprise the pool of processors used to form the processor groups [paragraph 0051-0054; see also fig. 7].)

c. wherein the at least one processor group comprises a subset of a plurality of processors of the service card, and wherein the subset of the plurality of processors comprise least a first processor and a second processor; (Yhe claimed plurality of processors comprise all processors on the service card/packet processing card [paragraph 0051-0054; see also fig. 7; see also (a) and (b), supra]. The processor group for processing a particular packet is formed from a subset the plurality of processors used for processing in the assigned pipeline/processor group of the packet [paragraphs 0075-0089; see also (a) and (b), supra]]. The pipeline/processor group may include and may include multiple processors needed for processing, such as a first and a second processor/core [paragraphs 0075-0080, 0060-0066].)

d. assigning, by the routing engine, a traffic flow to a processor group of the one or more processor groups; (The routing engine/task scheduler of the system of Post determines the processor group/pipeline of a packet based on a hashing algorithm and the processing needs of the packet per the routing protocol [paragraphs 0075-0080, 0060-0066].)

e. applying, by the second processor of the processor group to which the traffic flow is assigned, a network service to the packets for the traffic flow (The various processors of the pipeline/processor group apply network services for the different network layers to the packets, which would include a second processor applying processing, for example, for an IP or MPLS layer [paragraphs 0032, 0056-0058; see also paragraphs 0075-0080, 0060-0066].)

Post fails to disclose the multiple processors may be cores contained within one or more processors such that the processor groups are core groups and at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core and a second core. In the same field of endeavor, Gopinath discloses the multiple processors may be cores contained within one or more processors such that the processor groups are core groups and at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core and a second core. (The system of Gopinath discloses the use of processors containing multiple cores for processing network traffic [paragraphs 0197-0199]. Similar to the system of Post the different cores are used to perform different higher layer tasks [paragraphs 0200-0204].)
Therefore, since the system of Goinpath discloses the use of multiple cores of a one or more processors for distributed processing instead of a set of processors, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multiple cores of Goinpath with the system of Post by implementing the processors of Post as cores on one or more processors [i.e. processing units], making the cited processor groups of Post core groups and making the first and second processor of Post a first and second core that are a subset of the plurality of cores of at least one processing unit/processor of the service card. The motive to combine is to allow the use of multiple core processors to increase processing power by allowing multiple cores per processor and to lower costs by requiring fewer discrete processors.
Post as previously modified by Gopinath fails to disclose receiving, by the core group of the service card to which the traffic flow is assigned, fragmented packet data for the traffic flow and assembling, by the first core of the core group to which the traffic flow is assigned, the fragmented packet data for the traffic flow into packets for the traffic flow. In the same field of endeavor, Gopinath discloses receiving, by the core group of the service card to which the traffic flow is assigned, fragmented packet data for the traffic flow and assembling, by the first core of the core group to which the traffic flow is assigned, the fragmented packet data for the traffic flow into packets for the traffic flow. (The system of Gopinath discloses a packet is first partly re-assembled using a flow distributer/packet engine until the packet header is reached the packet is then forwarded based on the three tuple of the header data including a TCP port to the appropriate flow group/processor for reassembly at a fragmentation module [paragraph 0392-0394; see also 0387-0388, 234-235].)
Therefore, since the system of Goinpath discloses the use of a flow distributer to distribute a fragmented packet to an appropriate processor/core for reassembly at a first layer based on the header information, such as a 3 tuple of source address, destination address and port and the system of Post discloses a series of cores/processors for performing processing at different layers, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flow distributor of Gopinath to receive packet fragments until a fragment with the packet header is received and to then forward the packet to the first processor/core of the appropriate core group based on a 3 tuple including TCP port number and source and destination IP address, which is responsible for processing the layer requiring re-assembly in accordance with the per-layer cores/processors of Post, and to then continue to forward the packet to another layer/second core for processing in accordance with the system of Post. The motive to combine is to allow packet distribution based on minimum information of a 3 tuple, but to minimize load on the flow distributor by performing complete reassembly on the first core/processor of the core group.
	Post as modified by Gopinath fails to disclose a service physical interface card (PIC). (i.e. Post  discloses that the multiple processors are on a separate service card that does not have a physical interface so as to be a service interface card) In the same field of endeavor, Romano discloses  a service physical interface card (PIC). (The system of Romano discloses that multiple processors/microengines could be used for packet processing at a line card/physical interface card [paragraphs 0015-0017, 0051 fig. 1, element 28 shows the I/O physical interface].)
	Therefore, since the system of Romano discloses that the card housing multiple parallel processors could also have a physical interface it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the physical interface of Romano with the system of Post as modified by Gopinath by including the features of the linecard(s) of Post including the physical interface(s) in the service card to form a service physical interface card. The motive to combine is to reduce complexity and overhead by having a single card instead of two or more cards. 
	Regarding claim 5, Post as modified by Gopinath and Romano discloses the fragmented packet data comprises a non-initial packet fragment for a packet of the packet flow, and wherein assigning the traffic flow to the core group of the one or more core groups comprises: obtaining, from the non-initial packet fragment, Layer-3 (L3) data; and identifying, based on the L3 data, the core group of the service PIC to which the traffic flow is assigned. (As discussed in the combination of Post as modified by Gopinath, supra, the flow distributor holds fragments [i.e. non-initial fragments] until the initial fragment containing the header of the packet is received and then forwards the packet using the IP header information such as L3 IP source and destination addresses.)
Regarding claim 7, Post as modified by Gopinath and Romano discloses wherein assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises partially assembling the fragmented packet data for the traffic flow to obtain Layer-4 (L4) information for the traffic flow, and wherein applying the network service to the packets for the traffic flow comprises applying, based on the L4 information, the network service to the packets for the traffic flow. (As discussed in the combination of Post as modified by Gopinath, supra, the flow distributor holds fragments [i.e. non-initial fragments] until the initial fragment containing the layer 4 header information is received, as the layer 4 TCP port is used for forwarding.)
Regarding claim 8, Post as modified by Gopinath and Romano discloses assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises fully assembling the fragmented packet data for the traffic flow to obtain Layer-4 to Layer-7 (L4-L7) information for the traffic flow (As discussed in the combination of Post as modified by Gopinath, in the independent claim supra, the first core completely re-assembles the packet, which would include the layer 4 to layer 7 information in the packet).
Post as previously modified by Gopinath and Romano fails to disclose applying the network service to the packets for the traffic flow comprises applying, based on the L4-L7 information, the network service to the packets for the traffic flow. In the same field of endeavor, another portion of Gopinath discloses applying the network service to the packets for the traffic flow comprises applying, based on the L4-L7 information, the network service to the packets for the traffic flow. (The system of Goenpath discloses that processing the packet can include performing processing at higher layers [paragraph 0083-0085].)
Therefore, since Goenpath suggests higher layer processing, it would have been obvious to combine the higher layer processing of Goenpath with the system of Post as previously modified by Gopinath and Romano by assigning additional cores in the system of Post to handle processing at layers 4-7. The motive to combine is to allow a greater depth of processing by performing deep packet processing and inspection.

Regarding claim 11, Post discloses a method comprising

a. defining, by a routing engine operating in a control plane of a network device and executing on processing circuitry of the network device, one or more processors, (The system of Post discloses a system with a task scheduler [i.e. a first portion of a routing engine] [fig. 8, “Task Scheduler] that operates in conjunction with a higher layer routing protocol on the control plane [i.e. a second portion of a routing engine] [paragraphs 0057, 0072, 0095] to assign the processing of particular flows/protocols to a set of processors that form a processor group [paragraphs 0075-0089; Note that the explicit term “group of processors” in the system of Post is not the same as the term “processor groups”. The groups of processors are sets of processors for performing processing at a particular layer [paragraph 0015] this is distinguished from “processor groups” as used in this rejection, which are defined as the set of processors through which a particular flow passes [i.e. what Post refers to as a pipeline] based on the routing/hashing that is performed by the task scheduler based on the requirements of the control plane routing algorithm [paragraphs 0075-0085; see also paragraphs 0057, 0072, 0094-0095].)

b. wherein the network device comprises at least one service card implementing a service plane for the network device, wherein the service card of the network device comprises at least one processor, (As discussed in (a), supra, the service card implements a service plane for the network device using the task scheduler/routing engine that operated based on the service plane forwarding requirements from the routing algorithm [0057, 0072, 0095; see also paragraphs 0075-0089 and (a), supra]. The service card/packet processing card [paragraph 0051-0054] implements a plurality of processors that comprise the pool of processors used to form the processor groups [paragraph 0051-0054; see also fig. 7].)

c. wherein at least one processor group comprises a subset of a plurality of processors of the service card, and wherein the subset of the plurality of processors comprise least a first processor; (The claimed plurality of processors comprise all processors on the service card/packet processing card [paragraph 0051-0054; see also fig. 7; see also (a) and (b), supra]. The processor group for processing a particular packet is formed from a subset the plurality of processors used for processing in the assigned pipeline/processor group of the packet [paragraphs 0075-0089; see also (a) and (b), supra]]. The pipeline/processor group may include and may include multiple processors needed for processing, such as a first and a second processor/core [paragraphs 0075-0080, 0060-0066].)

d. assigning, by the routing engine, a traffic flow to a processor group of the one or more processor groups; (The routing engine/task scheduler of the system of Post determines the processor group/pipeline of a packet based on a hashing algorithm and the processing needs of the packet per the routing protocol [paragraphs 0075-0080, 0060-0066].)

e. receiving by the processor group to which the traffic flow is assigned, the packets for the traffic flow (paragraphs 0075-0080, 0060-0066 – see (a)-(d), supra).

f. applying, by the first processor of the processor group to which the traffic flow is assigned, a network service to the packets for the traffic flow (The various processors of the pipeline/processor group apply network services for the different network layers to the packets, which would include a first processor applying processing, for example, for an IP or MPLS layer [paragraphs 0032, 0056-0058; see also paragraphs 0075-0080, 0060-0066].)

Post fails to disclose the multiple processors may be cores contained within one or more processors such that the processor groups are core groups and at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core. In the same field of endeavor, Gopinath discloses the multiple processors may be cores contained within one or more processors such that the processor groups are core groups and at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core. (The system of Gopinath discloses the use of processors containing multiple cores for processing network traffic [paragraphs 0197-0199]. Similar to the system of Post the different cores are used to perform different higher layer tasks [paragraphs 0200-0204].)
Therefore, since the system of Goinpath discloses the use of multiple cores of a one or more processors for distributed processing instead of a set of processors, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multiple cores of Goinpath with the system of Post by implementing the processors of Post as cores on one or more processors [i.e. processing units], making the cited processor groups of Post core groups and making the first and second processor of Post a first and second core that are a subset of the plurality of cores of at least one processing unit/processor of the service card. The motive to combine is to allow the use of multiple core processors to increase processing power by allowing multiple cores per processor and to lower costs by requiring fewer discrete processors.
Post as previously modified by Gopinath fails to disclose receiving, by a forwarding engine operating in a forwarding plane of the network device and executing on the processing circuitry, fragmented packet data for a traffic flow, assembling, by the forwarding engine, the fragmented packet data for the traffic flow into packets for the traffic flow. In the same field of endeavor, Gopinath discloses receiving, by a forwarding engine operating in a forwarding plane of the network device and executing on the processing circuitry, fragmented packet data for a traffic flow, assembling, by the forwarding engine, the fragmented packet data for the traffic flow into packets for the traffic flow. (The system of Gopinath discloses a packet is first fully re-assembled using a flow distributer/packet engine with the low distributer/packet engine deriving the packet header from a fragment of the packet that is re-assembled into the complete packet and forwarding the packet based on the three tuple of the header data including a TCP port to the appropriate flow group/processor for reassembly at a fragmentation module [paragraph 0392-0394; see also 0387-0388, 234-235]. Note that Goinpath also discloses the fragments may be out of order an a non-initial fragment may have the header information in the portion discussing partial re-assembly, as the system waits through fragments until a non-initial fragment with the header information is received to forward [paragraph 0392-0394; see also 0387-0388, 234-235].)
Therefore, since the system of Goinpath discloses the use of a flow distributer to distribute a fragmented packet to based on the header information, such as a 3 tuple of source address, destination address and port and the system of Post discloses a series of cores/processors for performing processing at different layers, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flow distributor of Gopinath to receive packet fragments, including a subsequent non-initial fragment containing the packet header/3 tuple information, and to re-assemble the packet and to then forward the packet to the first processor/core of the appropriate core group based on a 3 tuple including TCP port number and source and destination IP address, where it is processed by the first core in accordance with the system of Post. The motive to combine is to allow processing of the packet at the first core without reassembly to reduce the load on the first core and to provide the packet in an expected format.
	Post as modified by Gopinath fails to disclose a service physical interface card (PIC). (i.e. Post  discloses that the multiple processors are on a separate service card that does not have a physical interface so as to be a service interface card) In the same field of endeavor, Romano discloses  a service physical interface card (PIC). (The system of Romano discloses that multiple processors/microengines could be used for packet processing at a line card/physical interface card [paragraphs 0015-0017, 0051 fig. 1, element 28 shows the I/O physical interface].)
	Therefore, since the system of Romano discloses that the card housing multiple parallel processors could also have a physical interface it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the physical interface of Romano with the system of Post as modified by Gopinath by including the features of the linecard(s) of Post including the physical interface(s) in the service card to form a service physical interface card. The motive to combine is to reduce complexity and overhead by having a single card instead of two or more cards. 
	Regarding claim 14, Post as modified by Gopinath and Romano discloses the fragmented packet data comprises a non-initial packet fragment for a packet of the packet flow, and wherein assigning the traffic flow to the core group of the one or more core groups comprises: obtaining, from the non-initial packet fragment, Layer-3 (L3) data; and identifying, based on the L3 data, the core group of the service PIC to which the traffic flow is assigned. (As discussed in the combination of Post as modified by Gopinath, supra, the flow distributor re-assembles the packets, including a non-initial fragment with the L3 header information into a complete packet with the information form the non-initial fragment later used at the routing engine to forward the packet to the core group based on the L3 TCP port information.)	
Regarding claim 16, Post as modified by Gopinath and Romano discloses assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises fully assembling the fragmented packet data for the traffic flow to obtain Layer-4 to Layer-7 (L4-L7) information for the traffic flow (As discussed in the combination of Post as modified by Gopinath, in the independent claim supra, the forwarding engine completely re-assembles the packet, which would include the layer 4 to layer 7 information in the packet).
Post as previously modified by Gopinath and Romano fails to disclose applying the network service to the packets for the traffic flow comprises applying, based on the L4-L7 information, the network service to the packets for the traffic flow. In the same field of endeavor, another portion of Gopinath discloses applying the network service to the packets for the traffic flow comprises applying, based on the L4-L7 information, the network service to the packets for the traffic flow. (The system of Goenpath discloses that processing the packet can include performing processing at higher layers [paragraph 0083-0085].)
Therefore, since Goenpath suggests higher layer processing, it would have been obvious to combine the higher layer processing of Goenpath with the system of Post as previously modified by Gopinath and Romano by assigning additional cores in the system of Post to handle processing at layers 4-7. The motive to combine is to allow a greater depth of processing by performing deep packet processing and inspection.

Regarding claim 20, Post discloses a network device comprising 

a. processing circuitry configured to execute a routing engine operating in a control plane and a forwarding engine operating in a forwarding plane (The system of Post discloses a system with a task scheduler [i.e. a first portion of a routing engine] [fig. 8, “Task Scheduler] that operates in conjunction with a higher layer routing protocol on the control plane [i.e. a second portion of a routing engine] [paragraphs 0057, 0072, 0095- see discussion, infra]. The task scheduler of the system of Post is also a forwarding engine that operates in a forwarding plane for forwarding data to the appropriate processor groups [see discussion, infra paragraphs 0075-0085; see also paragraphs 0057, 0072, 0094-0095]. The routing engine assigns the processing of particular flows/protocols to a set of processors that form a processor group in the forwarding engine operating in the forwarding plane [paragraphs 0075-0089; Note that the explicit term “group of processors” in the system of Post is not the same as the term “processor groups”. The groups of processors are sets of processors for performing processing at a particular layer [paragraph 0015] this is distinguished from “processor groups” as used in this rejection, which are defined as the set of processors through which a particular flow passes [i.e. what Post refers to as a pipeline] based on the routing/hashing that is performed by the task scheduler based on the requirements of the control plane routing algorithm [paragraphs 0075-0085; see also paragraphs 0057, 0072, 0094-0095].)

b. at least one service physical card implementing a service plane for the network device, wherein the service card of the network device comprises at least one processor, and wherein the at least one processor comprises a plurality of cores  (As discussed in (a), supra, the service card implements a service plane for the network device using the task scheduler that operates based on the service plane forwarding requirements from the routing algorithm/routing engine portion of the task scheduler [0057, 0072, 0095; see also paragraphs 0075-0089 and (a), supra]. The service card/packet processing card [paragraph 0051-0054] implements a plurality of processors that comprise the pool of processors used to form the processor groups [paragraph 0051-0054; see also fig. 7].)

c. wherein the routing engine is configured to define one or more processor groups, wherein each processor group comprises a subset of the plurality of processors of the at least one processing unit of the service card (The claimed plurality of processors comprise all processors on the service card/packet processing card [paragraph 0051-0054; see also fig. 7; see also (a) and (b), supra]. The processor group for processing a particular packet is formed from a subset the plurality of processors used for processing in the assigned pipeline/processor group of the packet [paragraphs 0075-0089; see also (a) and (b), supra]]. The pipeline/processor group may include and may include multiple processors needed for processing, such as a first and a second processor/core [paragraphs 0075-0080, 0060-0066].)

e. wherein the subset of the plurality of processors of the processor group comprises at least a first processor (paragraphs 0075-0080, 0060-0066 – see (a)-(d), supra).
f. wherein the routing engine is configured to assign the traffic flow to a processor group of the one or more processor groups, (The routing engine/task scheduler of the system of Post determines the processor group/pipeline of a packet based on a hashing algorithm and the processing needs of the packet per the routing protocol [paragraphs 0075-0080, 0060-0066].)

g. wherein the processor group to which the traffic flow is assigned is configured to receive the packets for the traffic flow, and wherein the first processor of the processor group to which the traffic flow is assigned is configured to apply a network service to the packets for the traffic flow. (The various processors of the pipeline/processor group apply network services for the different network layers to the packets, which would include a first processor applying processing, for example, for an IP or MPLS layer [paragraphs 0032, 0056-0058; see also paragraphs 0075-0080, 0060-0066].)

Post fails to disclose the multiple processors may be cores contained within one or more processors such that the wherein the at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core. In the same field of endeavor, Gopinath disclose the multiple processors may be cores contained within one or more processors such that the wherein the at least one processing unit comprises a plurality of cores, wherein each core group comprises a subset of the plurality of cores of the at least one processing unit of the service card, and wherein the subset of the plurality of cores of the core group comprises at least a first core. (The system of Gopinath discloses the use of processors containing multiple cores for processing network traffic [paragraphs 0197-0199]. Similar to the system of Post the different cores are used to perform different higher layer tasks [paragraphs 0200-0204].)
Therefore, since the system of Goinpath discloses the use of multiple cores of a one or more processors for distributed processing instead of a set of processors, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multiple cores of Goinpath with the system of Post by implementing the processors of Post as cores on one or more processors [i.e. processing units], making the cited processor groups of Post core groups and making the first and second processor of Post a first and second core that are a subset of the plurality of cores of at least one processing unit/processor of the service card. The motive to combine is to allow the use of multiple core processors to increase processing power by allowing multiple cores per processor and to lower costs by requiring fewer discrete processors.
Post as previously modified by Gopinath fails to disclose receiving, by a forwarding engine operating in a forwarding plane of the network device and executing on the processing circuitry, fragmented packet data for a traffic flow and assembling, by the forwarding engine, the fragmented packet data for the traffic flow into packets for the traffic flow. In the same field of endeavor, Gopinath discloses receiving, by a forwarding engine operating in a forwarding plane of the network device and executing on the processing circuitry, fragmented packet data for a traffic flow and assembling, by the forwarding engine, the fragmented packet data for the traffic flow into packets for the traffic flow. (The system of Gopinath discloses a packet is first fully re-assembled using a flow distributer/packet engine with the low distributer/packet engine deriving the packet header from a fragment of the packet that is re-assembled into the complete packet and forwarding the packet based on the three tuple of the header data including a TCP port to the appropriate flow group/processor for reassembly at a fragmentation module [paragraph 0392-0394; see also 0387-0388, 234-235]. Note that Goinpath also discloses the fragments may be out of order an a non-initial fragment may have the header information in the portion discussing partial re-assembly, as the system waits through fragments until a non-initial fragment with the header inforamiton is received to forward [paragraph 0392-0394; see also 0387-0388, 234-235].)
Therefore, since the system of Goinpath discloses the use of a flow distributer to distribute a fragmented packet to based on the header information, such as a 3 tuple of source address, destination address and port and the system of Post discloses a series of cores/processors for performing processing at different layers, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flow distributor of Gopinath to receive packet fragments, including a subsequent non-initial fragment containing the packet header/3 tuple information, and to re-assemble the packet and to then forward the packet to the first processor/core of the appropriate core group based on a 3 tuple including TCP port number and source and destination IP address, where it is processed by the first core in accordance with the system of Post. The motive to combine is to allow processing of the packet at the first core without reassembly to reduce the load on the first core and to provide the packet in an expected format.
	Post as modified by Gopinath fails to disclose a service physical interface card (PIC). (i.e. Post  discloses that the multiple processors are on a separate service card that does not have a physical interface so as to be a service interface card) In the same field of endeavor, Romano discloses  a service physical interface card (PIC). (The system of Romano discloses that multiple processors/microengines could be used for packet processing at a line card/physical interface card [paragraphs 0015-0017, 0051 fig. 1, element 28 shows the I/O physical interface].)
	Therefore, since the system of Romano discloses that the card housing multiple parallel processors could also have a physical interface it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the physical interface of Romano with the system of Post as modified by Gopinath by including the features of the linecard(s) of Post including the physical interface(s) in the service card to form a service physical interface card. The motive to combine is to reduce complexity and overhead by having a single card instead of two or more cards. 

Allowable Subject Matter

Claims 2-4, 6, 9, 10, 12, 13, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, the prior art fails to teach, suggest or disclose wherein the first core of the core group comprises a 3-tuple core and the second core of the core group comprises a 5-tuple core, wherein the method further comprises: identifying, by the 3-tuple core and based on the fragmented packet data for the traffic flow, the 5-tuple core; and after assembling the fragmented packet data for the traffic flow into packets for the traffic flow, forwarding, by the 3-tuple core, the packets for the traffic flow to the 5-tuple core, and wherein applying the network service to the packets for the traffic flow comprises: obtaining, by the 5-tuple core, 5-tuple data for the traffic flow, the 5-tuple data comprising: a source address; a destination address; one of a source port and destination port or a security port index (SPI); and a protocol for the traffic flow; and applying, by the 5-tuple core and based on the 5-tuple data, the network service to the packets for the traffic flow. That is, the system of Post as modified by Gopinath and Romano does not disclose the first core identifies the second core based on the fragmented information, as the system of Post as modified by Gopinath and Romano has already chosen the flow and core group when the first core is reached and the path does not need to be identified or changes. Furthermore, no other art teaching this limitation could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claim 3, the prior art fails to teach, suggest or disclose outputting, by the second core of the core group, the packets for the traffic flow to a forwarding engine operating in a forwarding plane of the network device after applying the network service to the packets for the traffic flow, wherein the forwarding engine executes on the processing circuitry; and forwarding, by the forwarding engine, the packets for the traffic flow to a destination of the traffic flow. That is, the system of Post discloses that the routing is already determined when the core group is selected and there is no need for a subsequent forwarding plane after the core group. Therefore, the addition of this element to the system of Post as modified by Gopinath and Romano would not be obvious to a person of ordinary skill in the art the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 4, the prior art fails to teach, suggest or disclose the fragmented packet data comprises an initial packet fragment for a packet of the packet flow, and wherein assigning the traffic flow to the core group of the one or more core groups comprises: obtaining, from the initial packet fragment, 5-tuple data or 7-tuple data; and assigning, based on the 5-tuple data or the 7-tuple data, the traffic flow to the core group. That is, the system of Post only discloses the use of a three tuple for forwarding and the system of Goinpath only discloses a three or six tuple [paragraph 0235]. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with forwarding based on a 5 or 7 tuple was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 6, the prior art fails to teach, suggest or disclose wherein the traffic flow comprises a first traffic flow, and wherein the method further comprises: assigning, by the routing engine, a second traffic flow to the core group of the one or more core groups; receiving, by the core group to which the second traffic flow is assigned, non-fragmented packets for the second traffic flow; and applying, by the second core of the core group to which the second traffic flow is assigned, the network service to the non-fragmented packets for the second traffic flow without processing the non-fragmented packets for the second traffic flow with the first core of the core group to which the second traffic flow is assigned. That is, looking to the combination of the system of Post as modified by Gopinath and Roman none of the art discloses bypassing a first core when the system receives a non-fragmented packet. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with core bypassing for a non-fragmented packet was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 9, the prior art fails to teach, suggest or disclose wherein each core group of the one or more core groups comprises a unique hash table and a unique packet buffer, and wherein assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises: storing, in the unique hash table of the core group to which the traffic flow is assigned, a hash index for the traffic flow; and assembling, based on the hash index for the traffic flow, the fragmented packet data for the traffic flow into packets for the traffic flow. That is, although Post discloses hashing a hash table to find a core group it does not disclose each core group has a hash table. The prior art also fails to disclose a unique packet buffer for each group. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with these elements was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 10, the prior art fails to teach, suggest or disclose obtaining, by the first core of the core group and from an initial packet fragment of the fragmented packet data, an identifier for the second core of the core group; and forwarding, by the first core of the core group and based on the identifier, the packets for the traffic flow to the second core of the core group for application of the network service. That is, the system of Post as modified by Gopinath and Romano does not disclose the first core identifies the second core based on the fragmented information, as the system of Post as modified by Gopinath and Romano has already chosen the flow and core group when the first core is reached and the path does not need to be identified or changes. Furthermore, no other art teaching this limitation could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claim 12, the prior art fails to teach, suggest or disclose outputting, by the first core of the core group, the packets for the traffic flow to the forwarding engine after applying the network service to the packets for the traffic flow; and forwarding, by the forwarding engine, the packets for the traffic flow to a destination of the traffic flow. That is, the system of Post discloses that the routing is already determined when the core group is selected and there is no need for a subsequent forwarding plane after the core group. Therefore, the addition of this element to the system of Post as modified by Gopinath and Romano would not be obvious to a person of ordinary skill in the art the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 13, the prior art fails to teach, suggest or disclose the fragmented packet data comprises an initial packet fragment for a packet of the packet flow, and wherein assigning the traffic flow to the core group of the one or more core groups comprises: obtaining, from the initial packet fragment, 5-tuple data or 7-tuple data; and assigning, based on the 5-tuple data or the 7-tuple data, the traffic flow to the core group. That is, the system of Post only discloses the use of a three tuple for forwarding and the system of Goinpath only discloses a three or six tuple [paragraph 0235]. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with forwarding based on a 5 or 7 tuple was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 15, the prior art fails to teach, suggest or disclose assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises partially assembling the fragmented packet data for the traffic flow to obtain Layer-4 (L4) information for the traffic flow, and wherein applying the network service to the packets for the traffic flow comprises applying, based on the L4 information, the network service to the packets for the traffic flow. That is, as presented in the combination with claim 11, supra, the assembly of the flow requires complete assembly of the packet before forwarding. Although partial assembly is taught as discussed with respect to claim 1, the system of Gopinath is not clear if the partially assembled packets are forwarded or if just the non-assembled fragments are forwarded. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with this element was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 17, the prior art fails to teach, suggest or disclose assembling the fragmented packet data for the traffic flow into packets for the traffic flow comprises: transmitting, to an internal Wide Area Network (WAN) channel of the network device, the fragmented packet data to attach a metadata header to the fragmented packet data; and assembling, based on the metadata header, the fragmented packet data for the traffic flow into packets for the traffic flow, and wherein assigning the traffic flow to the core group of the one or more core groups comprises: generating, based on the metadata header and the packets for the traffic flow, a 5-tuple hash for the traffic flow; and assigning, based on the 5-tuple hash, the traffic flow to the core group of the one or more core groups. That is, no art teaching this element could be located. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with this element was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 18, the prior art fails to teach, suggest or disclose the first core of the core group comprises a 5-tuple core, and wherein applying the network service to the packets for the traffic flow comprises: obtaining, by the 5-tuple core, 5-tuple data for the traffic flow, the 5-tuple data comprising: a source address; a destination address; one of a source port and destination port or a security port index (SPI); and a protocol for the traffic flow; and applying, by the 5-tuple core and based on the 5-tuple data, the network service to the packets for the traffic flow. That is, no art teaching this element could be located. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with this element was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 19, the prior art fails to teach, suggest or disclose each core group of the one or more core groups comprises a unique hash table and a unique packet buffer. Further, given the number and type of combinations already made, the further modification of the system of Post as modified by Gopinath and Roman with these elements was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Fiyoshi, et al. (US Pre Grant Publication No. 2004/0243718 – disclosing a network processor using multiple general purpose CPUs

b. Das, et al. (US Pre Grant Publication No. 2005/0053054) – disclosing a packet that uses a fast path for forwarding packets

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466